DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the following in the reply filed on 5/21/2021 is acknowledged.

    PNG
    media_image1.png
    212
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    671
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    175
    654
    media_image3.png
    Greyscale


Based on the forgoing, claims 1, 3, 4, 6-10, 20, 26, 31, 32, 43, 68, 70, 73, 74, 86, 94 and 110 cover the elected invention and are treated on the merits, below.
 Consequently, claims 17, 96 and 103 are withdrawn from consideration as drawn exclusively to a non-elected invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6-10, 20, 26, 31, 43, 73, 74, 86, and 110 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application No. 20120276119A1 based on an application by Deckert et al. (Deckert et al.) in view of Smith et al., Blood Cells, Molecules, and Diseases, 2010, 45:317-323 (Smith et al.)

Deckert et al. teaches a method of treating B-cell malignancies in a human patient comprising administering to the patient (i) an immunoconjugate comprising a huCD37-3 antibody comprising the amino acid sequences of SEQ ID NOs:57 and 74 (same as instant SEQ ID NOs:12 and 15, respectively), the CDR sequences of SEQ ID NOs:4-9), or heavy chain and light chain sequences of SEQ ID NOs:90 and 107, respectively (same as instant SEQ ID NOs:18 and 21, respectively) that is fused to SMCC (same as non-cleavable linker) and DM1 and (ii) an anti-CD20 antibody, including rituximab (entire document, specifically note paragraphs 0035, 0043, 0228, 0247 and 0248; figure 2, see alignment below in particular). Deckert et al. further teaches that the B-cell malignancies includes Burkett’s lymphoma, diffuse large B-cell 
As evidenced by Smith et al., Burkett’s lymphoma is characterized by overexpression of MYC and BCL2, thus reciting the limitations of claim 43 (abstract; page 318, see “Cytogenetics and epigenetics”; page 321, left column, line 1; page 321, right column, 1st full paragraph). Decked et al. teaches that the anti-CD37 immunoconjugate antibody is effective at treating relapsed NHL (entire document, specifically paragraph 0010 in particular). 
Decked et al. teaches that the anti-CD37 immunoconjugate is administered once every three weeks (entire document, specifically paragraph 0248 in particular). Decked et al. teaches administering about 0.1 mg/kg to about 20 mg/kg of the anti-CD37 immunoconjugate (entire document, specifically paragraph 0248 in particular). Decked et al. further teaches optimizing the dose of the anti-CD37 immunoconjugate that is administered (entire document specifically note paragraph 0248 in particular). Decked et al. teaches administering the anti-CD37 immunoconjugate with corticosteroids or GM-CSF (entire document, specifically paragraph 0040 and 0247 in particular). Decked et al. teaches administering the antiCD37 immunoconjugate and anti-CD20 antibody intravenously (entire document, specifically paragraph 0246 in particular). Decked et al. teaches said method induces cell toxicity to CD37 expressing cells (entire document, specifically paragraph 0108 in particular). Regarding claim 111, thus repeat administration of the anti-CD37 immunoconjugate would include patients that have received prior anti-CD20 therapy. 
Alignment of instant SEQ ID NO:12 with SEQ ID NO:57 of Decked et al.: 

    PNG
    media_image4.png
    163
    632
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    414
    647
    media_image5.png
    Greyscale



Alignment of instant SEQ ID NO:15 with SEQ ID NO:74 of Deckert et al.:

    PNG
    media_image6.png
    427
    639
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    173
    638
    media_image7.png
    Greyscale


More particularly, Deckert et al. explicitly teaches administering the claimed immunoconjugate, huCD37-3-SMCC-DM1, to treat B cell cancer. Deckert et al. further teaches that NHL can be treated with a radio labeled anti-CD37 antibody. Thus, it would be obvious to a skill artisan to also treat NHL with the claimed huCD37-3-SMCCDM1 antibody. 

In this regard, the dose and administration interval of huCD37-3-SMCC-DM1 is a result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the final composition.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be 50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.

In view of the above, the difference between Deckert et al. and the claimed inventions is that Deckert et al.  does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, Deckert et al. teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success, see M.P.E.P. § 2143.


s 68, 70 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Decked et al. in view of Smith et al. in further view of U.S. Application No. 20070059306A1, based on an application by Grosmaire et al (Grosmaire et al.).

The teachings of modified Decked et al. are described above. Decked et al. does not specifically teach that the anti-CD20 antibody that is administered is at a dose of 375 mg/m2 and is administered on week 1 day 1 of a 3 week schedule. 
However, these deficiencies are made up in Grosmaire et al. Specifically, Grosmaire et al. teaches a method of treating a B cell cancer comprised of administering an anti-CD37 antibody and an anti-CD20 antibody, wherein the anti-CD20 antibody is rituximab or TRU-015 (entire document, specifically note paragraphs 0028, 0029, 0035, 0055, 0072, 0158 and 0212; figures 13 or 15 in particular). Grosmaire et al. teaches that administration of the combination of anti-CD37 and anti-CD20 antibodies synergizes to kill B-cells (entire document specifically note paragraph 0255; figures 9, 10, 14 and 15 in particular). Grosmaire et al. teaches that the B-cell cancer is CD20 and CD37 positive (entire document, specifically note paragraphs 0006 and 0216 in particular). Grosmaire et al. teaches that rituximab, an anti-CD20 antibody, is generally administered at a dose of “about” 375 mg/m2 (entire document, specifically paragraph 0014 in particular). Grosmaire et al. teaches administering anti-CD20 on week 1, day 1 of a treatment 3 week treatment schedule that was repeated 4.2 times (entire documents, specifically figure 24 in particular). Grosmaire et al. teaches that the antibodies are administered intravenously (entire document, specifically paragraph 0252 in particular). Grosmaire et al. teaches that the anti-CD37 and anti-CD20 antibodies are 
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the dose of the anti-CD20 antibody of the method of treating comprises of administering a dose of the anti-CD37 immunoconjugate that includes 0.7 mg/kg, and anti-CD20 antibody of modified Decked et al. to be “about” 0.375 mg/m2 of rituximab that is administered on week 1, day 1 of a three week schedule as taught in Grosmaire et al. to form a method of treating a B-cell cancer comprised of administering 0.7 mg/kg anti-CD37 immunoconjugate and “about” 0.375 mg/m2 of anti-CD20 antibody in order to better treat B-cell lymphoma, because modified Decked et al. teaches administering 0.7 mg/kg of the anti-CD37 immunoconjugate and anti-CD20 antibody, and Grosmaire et al. teaches a method of treating B-cell cancer comprised of administering an anti-CD37 antibody and “about” 0.375 mg/m2 of anti-CD20 antibody that is administered on week 1, day 1 of a three week schedule. 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for modifying the dose of the anti-CD20 antibody of the method of treating comprises of administering a dose of the anti-CD37 immunoconjugate that includes 0.7 mg/kg, and anti-CD20 antibody of modified Decked et al. to be “about” 0.375 mg/m2 of rituximab that is administered on week 1, day 1 of a three week schedule as taught in Grosmaire et al. to form a method of treating a B-cell cancer comprised of administering 0.7 mg/kg anti-CD37 immunoconjugate and “about” 
Furthermore, Decked et al. teaches co-administration of the claimed anti-CD37 immunoconjugate and anti-CD20 antibody, including Rituximab. The alleged synergistic effects of the combined teachings the claimed anti-CD37 immunoconjugate and Rituximab naturally flows by performing the method of Decked et al. This notion is further supported by the findings of Grosmaire et al. the combination of anti-CD37 and antiCD20 antibodies synergizes to kill B-cells (entire document specifically note paragraph 0255; figures 9, 10, 14 and 15 in particular). Furthermore, the instant specification has not demonstrated that the specific claimed dosage of anti-CD37 immunoconjugate with the anti-CD20 antibody, either Rituximab or another anti-CD20 antibody, contributes to the synergistic findings. 


s 32 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Deckert et al. in view of Smith et al., in further view of Tedoldi et al., Journal of Pathology, 2007, 213:429-440 (Tedoldi et al.) 

Decked et al. does not specifically teach a method of treating GCB DLBCL. However, these deficiencies are made up in Tedoldi et al. Tedoldi et al. teaches that GCB DLBCL is a subtype of DLBCL that expresses CD37 and CD20 (entire document, specifically figure 3 in particular). 
One of ordinary skill in the art at the time the invention was made would have been motivated to include GCB-DLBCL as a type of DLBCL that is treated with a dose of anti-CD37 immunoconjugate that includes 0.7 mg/kg and anti-CD20 antibody of modified Decked et al. in order to more specifically treat GCB-DLBCL, because modified Decked et al. teaches administering a dose of anti-CD37 immunoconjugate that includes 0.7 mg/kg and anti-CD20 antibody to treat DLBCL, and Tedoldi et al. teaches that GCB DLBCL expresses CD37 and CD20. 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for including CB-DLBCL as a type of DLBCL that is treated with a dose of anti-CD37 immunoconjugate that includes 0.7 mg/kg and anti-CD20 antibody of modified Decked et al. in order to more specifically treat GCBDLBCL, because modified Decked et al. teaches administering a dose of anti-CD37 immunoconjugate that includes 0.7 mg/kg and anti-CD20 antibody to treat DLBCL, and Tedoldi et al. teaches that GCB DLBCL expresses CD37 and CD20. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3, 4, 6-10, 20, 26, 31, 32, 43, 68, 70, 73, 74, 86, 94 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 9346887 (Deckert et al.).

Claims of Deckert et al. are directed to a method of treating a B-cell cancer, including Burkitt’s lymphoma (same as MYC overexpressing cancer) or DLBCL, comprised of administering an anti-CD37 immunoconjugate comprising the amino acid sequences of SEQ ID NOs:57 and 74 (same as instant SEQ ID NOs:12 and 15), CDR sequences of SEQ ID NOs:4-6 and 28-30 (same as instant SEQ ID NOs:4-9), or a heavy chain sequence comprising SEQ ID NO:90 (same as instant SEQ ID NO:18) and a light chain sequence comprising SEQ ID NO:107 (same as instant SEQ ID NO:21), wherein the anti-CD37 immunoconjugate comprises an SMCC linker that is linked to maytansinoid (claims 1-35). Using the specification as a dictionary, the patented method encompasses a method of treating a B-cell cancer comprised of administering the anti-
Decked et al. teaches administering the anti-CD37 immunoconjugate at a dose of about 0.1 mg/kg to about 20 mg/kg and/or a dosing interval that includes once every three weeks (same as “about” 0.7 mg/kg) (column 78, 2nd full paragraph). Decked et al. further teaches a method of treating comprised of administering the anti-CD37 immunoconjugate, rituximab and prednisone (column 9, 6th full paragraph; column 110, last paragraph). 
Claims of Decked et al. do not specifically teach administering 0.7 mg/kg antiCD37 immunoconjugate and anti-CD20 antibody. 
One of ordinary skill in the art at the time the invention was made would have been motivated to modify through routine optimization the dose of the anti-CD37 immunoconjugate of the patented method of treating B-cell cancer, including Burkett’s lymphoma (same as cancer with overexpression of MYC and BCL2) or DLBCL, comprised of administering an anti-CD37 immunoconjugate and an anti-CD20 antibody, to arrive at dose between 0.1 mg/kg to 20 mg/kg, including 0.7 mg/ml, because the patented claims encompasses a method of treating comprised of administering an antiCD37 immunoconjugate and an anti-CD20 antibody, wherein the dose of anti-CD37 immunoconjugate to administer is between 0.1 mg/kg and 20 mg/kg at an dosing interval of once every three weeks. 
It would be obvious to modify the method of Deckert et al. to administer the anti-CD37 immunoconjugate and anti-CD20 antibody to a patient suffering from relapsed NHL in order to more aggressively treat relapsed NHL, because the patented claims of 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for modifying through routine optimization the dose of the anti-CD37 immunoconjugate of the patented method of treating B-cell cancer, including Burkett’s lymphoma (same as cancer with overexpression of MYC and BCL2) or DLBCL, comprised of administering an anti-CD37 immunoconjugate and an anti-CD20 antibody, to arrive at dose between 0.1 mg/kg to 20 mg/kg, including 0.7 mg/ml, because the patented claims encompasses a method of treating comprised of administering an anti-CD37 immunoconjugate and an anti-CD20 antibody, wherein the dose of anti-CD37 immunoconjugate to administer is between 0.1 mg/kg and 20 mg/kg at an dosing interval of once every three weeks. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, based on the conflicting claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642